Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washizawa (JP 2015169589 A) in view of Miyaki et al. (U.S. 2005/0176171 A1).

Regarding claim 1, Washizawa discloses an electronic component testing apparatus which is used to evaluate properties of an electronic component, the electronic component testing apparatus comprising: 
a sample stand 6 including an electronic component installation region (see par. 0015); and a probe card 5 that is provided at a position facing the sample stand and includes a probe terminal (see pars. 0017 & 0021), 
wherein the sample stand 6 is provided with a first vacuum suction unit via vacuum pump 11 (which provide suction second through 9a & 8a pipe as seen in Fig. 3 below) in a region on an outer peripheral side which is different from the electronic component installation region (see pars. 0018-0021), the first vacuum suction unit vacuum-sucking a region of an adhesive film to which no electronic component is affixed (see claim 1 & par. 009, wherein a mounting table having a groove for sucking and fixing a substrate stuck on an adhesive tape via the adhesive tape, a vacuum pump communicating with the groove and giving suction force to the groove, and a probe provided so as to be contactable with an electrode of each semiconductor element formed on the substrate).

    PNG
    media_image1.png
    410
    711
    media_image1.png
    Greyscale

Washizawa fail to discloses wherein the sample stand is provided with a second vacuum suction unit via pump pipe in at least the electronic component installation region the second vacuum suction unit holding the electronic component and the adhesive film by means of vacuum suction.
In related art, U.S. 2005/0176171 to Miyaki discloses wherein the sample stand 35a is provided with a second vacuum suction unit via vacuum suction (not show, see claim 57, suction unit connected to suction pipe/holes 35f) and suction pipe 35f (seen in Fig. 21) in at least the electronic component installation region (see pars. 0156-0160), the second vacuum suction unit 35f holding the electronic component and the adhesive film 1a & 6 by means of vacuum suction (see pars. 0157-0159 & 0169 & claim 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction taught by Washizawa to include a suction in at least the electronic component installation region the second vacuum suction unit holding the electronic component and the adhesive film by means of vacuum suction as taught by Miyaki as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve the suction nozzle to be dissipated to an electronic component mounting device so that the dissipation of the static electricity reduces or eliminates electrostatic damage to the electronic component and electrostatic repulsion induced blow off during suction by the vacuum suction nozzle (see Miyaki’s pars. 0157-0159 & 0169 & claim 57).

As to claim 3, Washizawa discloses wherein the first vacuum suction unit via suction pump unit 11 is a vacuum adsorption groove which is continuously closed over an outer periphery of the sample stand 6 (see par. 0018 & claim 1). 

As to claim 4, Washizawa discloses wherein an outer peripheral portion of the sample stand 6 is provided with a vacuum seal portion (see par. 0016, wherein the groove 1 a formed in advance corresponding to the outer shape of the substrate 7 a of the small diameter type is established. Then, the solenoid valve 10 a is opened and the solenoid valve 10 b is closed, and the vacuum pump 11 is started, and the space surrounded by the groove 7 a and the adhesive tape 2 is evacuated through the pipe 9 a connected to the solenoid valve 10 a and the through hole 8 a connected thereto).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 3-4 have been considered but are moot because the new ground of rejection does not rely on any of the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2858
		October 21, 2022.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2858